United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 3, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60177
                          Summary Calendar


RIAZ MOMIN,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 455 372
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Riaz Momin, a citizen of India, petitions this court for

review of an order of the denial of his applications for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).   The Board of Immigration Appeals (“BIA”)

summarily affirmed the denial of relief by the Immigration Judge

(“IJ”).

     Momin contends that the BIA and IJ erred by determining that

he had not shown a well-founded fear of persecution or that it

was more likely than not that he would be subjected to torture if

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60177
                                -2-

he returned to India.   However, because the record does not

compel a finding that Momin was entitled to any of the relief he

sought, Momin has failed to show that the decision was not

supported by substantial evidence.   See INS v. Elias-Zacarias,

502 U.S. 478, 483-84 (1992); Faddoul v. INS, 37 F.3d 185, 188

(5th Cir. 1994).; Efe v. Ashcroft, 293 F.3d 899, 906-07 (5th Cir.

2002).

     Momin’s petition for review therefore is DENIED.